DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 1b and 2d in the reply filed on 3/28/22 and the telephonic interview on 5/10/22, corresponding to claims 1-4, 6-8, 13-17 and 24 is acknowledged.  The traversal is on the ground(s) that species 2d (figure 9) reads upon species 2e (figure 10), also species 2f (figure 11) reads upon species 2d (figure 9) and are not mutually exclusive.  This is not found persuasive because the specification clearly identifies them as different embodiments and by reviewing the figures they are clearly different structures.  A detailed explanation of how they read upon each other and are not mutually exclusive is required if this is to be further pursued.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-89, 13-17, and 24 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Wei et al., US 10,566,361.
Regarding claim 1, Wei (figures 1A, 2B & 4) teaches an image sensor (column 1, line 13) comprising:
a photodiode PD disposed in a semiconductor substrate 150; and
a nonplanar structure (figure 1A) disposed in the semiconductor substrate 150, the nonplanar structure (figure 1A) being bounded by two outer trench structures 120/130 formed in the semiconductor substrate 150, the nonplanar structure extending in a longitudinal direction between a source 160 and a drain 160 of the transistor 100 in the semiconductor substrate 150, wherein the nonplanar structure (figure 2A) comprises a plurality of sidewall portions 112/113;
two isolation deposits 120/130, each being disposed within one of the two outer trench structures 120/130 formed in the semiconductor substrate 150; 
a gate dielectric layer 210A disposed on the nonplanar structure of the semiconductor substrate 150; and 
a gate 110 disposed on the gate dielectric layer 110A and comprising a planar gate (top of 210) and two fingers (portions of 110 extending into 120 & 130), each of the two fingers (portions of 110 extending into 120 & 130) extending into one of two inner trench structures 120/130 formed in the semiconductor substrate 150 between the nonplanar structure (figure 1A) and a respective one of the two outer trench structures 120/130, 
wherein an electron channel 140 extends along the plurality of sidewall portions 112/113 of the nonplanar structure (figure 1A) in a channel width plane 140W perpendicular to the longitudinal direction 110L between the source 160 and the drain 160 of the transistor 100 in the semiconductor substrate 150.  
With respect to claim 2, Wei (figure 1A) teaches the electron channel 140 extends along at least two bottom portions of the nonplanar structure (figure 1A) and a top portion 116 of the nonplanar structure.  Wei (column 3, lines 33-42 & 53-61 teaches the bottom horizontal surfaces 115 & 117 can be coplanar with the bottom surface 112, this combined with column 5, lines 62-65 teaching the effective channel width would include those bottom surfaces in this particular embodiment results in the electron channel extending along at least two bottom portions 115 & 117 of the nonplanar structure (figure 1A)
As to claim 3, two bottom portions 115/117 has a bottom width B, each of the plurality of sidewall portions 112/113 has a sidewall height H, and the top portion 116 has a top width T, and the electron channel 140 has an effective channel width of at least 2B+2H+T.
In re claim 4, wherein the effective channel width 140W exceeds a planar gate width of the gate 100, and at least a portion of the planar gate 100 is formed on the two outer trench structures 120/130.  The planar width is the top of 110 would be exceeded by the effective width (using the one detailed in column 5, lines 62-65) because it is the can horizontal distance but has the sidewall portions 112/113 that add to its total).
Concerning claim 6, Wei (figure 1A) teaches the nonplanar structure (figure 1A) of the semiconductor substrate 150 has a length that is less than or equal to a length of the gate 100.  
Pertaining to claim 7, Wei (figure 1A) teaches each of the plurality of sidewall portions 112/113 are oblique to each of the two bottom portions 115/117.  
In claim 8, Wei (figure 1A) teaches the gate 110 is partially disposed over the two isolation deposits 120/130.  
Regarding claim 13, Wei (column 2, lines 58-60) teaches each of the two outer trench structures is a shallow isolation trench structure 120/130 configured to isolate the photodiode PD from the transistor.  Wei (figure 4) teaches the photodiode PD is separate from the gate structures TG/RST/SF/SEL so the two outer trench structures 120/130 would have to isolate the PD from the transistor.
With respect to claim 14, Wei (figure 4) teaches the transistor is a source follower transistor, a row select transistor, or a reset transistor.  
As to claim 15, Wei (figures 1A & 4) teaches an image sensor, comprising: 
a photodiode (figure 4 PD) disposed in a semiconductor substrate 150; 
a first shallow trench isolation structure 120 disposed in the semiconductor substrate 150 adjacent to the photodiode PD; 
a second shallow trench isolation structure 130 disposed in the semiconductor substrate 150 adjacent to the first shallow trench isolation structure 120; and 
a transistor 100 having a planar gate 110 and at least two vertical gate electrodes (portions of 110 extending into 120 & 130) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130; 
wherein the planar gate 110 of the transistor 100 is formed on a gate dielectric layer 110A formed on a first side surface of the semiconductor substrate 150 and extending along the first side surface of the semiconductor substrate 150 between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130; 
wherein each of the two vertical gate electrodes (portions of 110 extending into 120 & 130) is disposed to extend from the planar gate 110 into the semiconductor substrate 150 and adjacent to one of the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.  
In re claim 16, Wei (figure 1A & 4) teaches the planar gate 110 extends along the first side surface to have at least a portion thereof formed on the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.  
Concerning claim 17, Wei (figures 2A & 4) teaches the two vertical gate electrodes (portions of 110 extending into 120 & 130) comprise a first vertical gate electrode (110 within 120) and a second vertical gate electrode (110 within 130), wherein the image sensor further comprises: 
a first trench (space filled by 210B) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130 and adjacent to the first shallow trench isolation structure 120, the gate dielectric layer 210A extending into the first trench (space filled by 210B) covering a bottom 115 and an inner sidewall 112of the first trench (space filled by 210B) away from the first shallow trench isolation structure 120, the first vertical gate electrode (110 within 120) extending from the planar gate 110 into the first trench 120 and on the gate dielectric layer 210A; and 
a second trench (space filled by 210B) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130 and adjacent to the second shallow trench isolation structure 130, the gate dielectric layer 210B extended into the second trench (space filled by 210B) covering a bottom 117 and an inner sidewall 113 of the second trench (space filled by 210B) away from the second shallow trench isolation structure 130, the second vertical gate electrode (110 within 130) extending from the planar gate 110 into the second trench (space filled by 210B) on the gate dialectic layer 210A.  
Pertaining to claim 24, Wei (figure 1A-B) teaches an image sensor comprising:
a nonplanar structure 110 disposed in the semiconductor substrate 150, the nonplanar structure being bounded by the two vertical gate electrodes (110 extending into 120 & 130), the nonplanar structure 110 extending in a longitudinal direction between a source 160 and a drain 160 of the transistor 100 in the semiconductor substrate 150, wherein the nonplanar structure 110 comprises a plurality of sidewall portions 112/113; and wherein an electron channel 140 extends along the plurality of sidewall portions 112/113 of the nonplanar structure 110 in a channel width plane perpendicular to the longitudinal direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., US 10,566,361, as applied to claim 1 above.
In claim 5, though Wei fails to teach the gate dielectric layer 110A has a first thickness along the two bottom portions 115/117, a second thickness along the top portion 116, and a third thickness along each of the plurality of sidewall portions 112/113, the first thickness and the second thickness being greater than the third thickness, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thicknesses through routine experimentation (MPEP 2144.05).  
Regarding claim 12, though Wei fails to teach the two outer trench structures 120/130 of the semiconductor substrate 150 each have a depth of between 0.10 um and 0.20um, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thicknesses through routine experimentation (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/13/22